                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Lionel Sisk,                   )                       C/A No. 0:18-2826-MBS-PJG
                                      )
                        Petitioner,   )
                                      )
v.                                    )                                   ORDER
                                      )
Warden, FPC Edgefield,                )
                                      )
                        Respondent.   )
_____________________________________ )

       Petitioner Robert Lionel Sisk, a self-represented federal prisoner, filed this petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. By order issued October 31, 2018, Petitioner was

provided an opportunity to submit the documents necessary to bring the case into proper form for

evaluation and possible service of process. (ECF No. 4.) Petitioner was warned that failure to

provide the necessary information within a specific time period would subject the case to dismissal.

Petitioner did not respond to the Order and the time for response has lapsed. Petitioner has failed

to prosecute this case and has failed to comply with an order of this Court. Therefore, the case is

dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link

v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina
December 19, 2018

                               NOTICE OF RIGHT TO APPEAL

 The parties are hereby notified of the right to appeal this Order within the time period set forth
               under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
